Citation Nr: 1547146	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-18 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected asthma. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1982 to June 1986 and from June 1986 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

This case was originally before the Board in November 2011.  In November 2011, the Board remanded the issues of entitlement to an increased evaluation for a right knee disability and entitlement to service connection for sleep apnea for additional development and consideration.  These issues were again before the Board in October 2014, when the Board denied entitlement to service connection for sleep apnea and denied entitlement to an increased evaluation for a right knee disability.  The Veteran appealed the denial of entitlement to service connection for sleep apnea to the United States Court of Appeals for Veterans Claims (Court), which in July 2015, granted a Joint Motion for Partial Remand (JMR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

In June 2011, the Veteran testified before the undersigned sitting at the RO.  The transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Consistent with the Court's July 2015 Order granting the parties' JMR, the Board has determined that remand of the Veteran's claim of entitlement to service connection sleep apnea is appropriate.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In the July 2015 JMR, the parties argued that the December 2009, December 2011 and July 2012 VA medical opinions were inadequate.  Specifically, the July 2015 JMPR found the December 2009 medical opinion focused only on whether sleep apnea was due to Veteran's service-connected asthma.  The July 2015 JMR stated, while the December 2011 medical opinion found the Veteran's sleep apnea to be less likely than not incurred in or caused by the claimed in-service injury event or illness, the examiner did not provide a rationale as to the opinion on direct service connection.  Finally, the July 2015 JMR stated the July 2012 medical opinion again only focused on the issue of entitlement to service connection as secondary to service-connected asthma.  The July 2015 JMR found on remand, a new VA medical opinion must be obtained, and the examiner must address whether the Veteran's current sleep apnea symptomatology is related to an in-service event or occurrence, including the Veteran's asserted in-service sleeping problems and snoring, or to the service-connected asthma, and provide a supported rationale.

Consequently, a VA examination and opinion are needed prior to further consideration of the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion from an appropriate VA examiner for the purpose of ascertaining the nature and etiology the Veteran's sleep apnea.  The complete record, to include a copy of this Remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

With respect to sleep apnea, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) such disorder was present in service, was caused by service, or is otherwise related to service.  In doing so, the examiner should consider the Veteran's asserted in-service sleeping problems and snoring.

If the answer to the above question is no, then the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's sleep apnea was caused or aggravated by the Veteran's service-connected asthma. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

Aggravation means a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions expressed must be provided.

If the examiner deems additional examination of the Veteran is necessary to render the requested opinion, such examination should be scheduled.  In this regard, the Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




